Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson et al. (US 20090006185) in view of Patel et al. (US Patent No. 9,824,397), and Kim et al. (US 20090298469).

Referring to claim 22,

Stinson, which is directed to appraising one or more pieces of property, discloses: 

A method of observing a first real estate property using a mobile device operated by a local user in a first location that is on the first real estate property, wherein the mobile device includes visual data capabilities via at least a first camera, the method comprising the steps of:4Appl. No. 16/032,460Response to Office Action of March 31, 2020 providing a computer device operated by a remote user at a second location that is remote from the first real estate property, (Stinson paragraph 46 disclosing the property appraisal systems includes a collector system, scoring system, accounting system, and an 

the computer device including a controller embodied in the computer device in communication with the mobile device and a database via a wireless communication network; (Stinson paragraph 74 disclosing the system can include a host system including a processor for processing data, a memory in communication with the processor for storing the data, an input digitizer in communication with the memory and the processor for inputting the data into the memory; and an application program stored in the memory and accessible by the processor for directing processing of the data by the processor. The system can include various IC components such as microprocessors, controllers, processing element etc. Stinson Figure 6 and Stinson paragraph 80 disclosing communication between functional blocks in the system may be via one or more communication channels such as an internet service provider, a network (Internet, intranet, extranet, wireless, VPN, Blue Tooth, telephone network, LAN, WAN), a network interface between a published external access point and a web server, point of interaction device (smart card system, point of sale device, personal digital assistant, cellular phone, kiosk), and/or any other means of communication.  One or more communication channels may include any system for exchanging data or transacting business, such as any hardware and/or software communication medium (telephone, modem, digital subscriber line, a global computer network, a wired link, a wireless link, any utility link), the Internet, an intranet, ah extranet, WAN, LAN, and satellite communications)

receive audio and visual communication from the mobile device; (Stinson paragraph 13 disclosing the portable communication device can capture an image of the property and record audibly an address for the property to generate an audio clip that is associated with the image. 

calculate a property score for the property condition based on the property data; (Stinson paragraphs 21 and 28 disclosing where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold.)

retrieve a plurality of comparable property data, wherein the comparable property data matches at least one of the property data; (Stinson paragraphs 21 and 28 discloses where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold.)

receiving the recorded required data associated with the property from the mobile device: (Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. The examiner interprets that the photograph data reads on the recorded required data (See Specification paragraph 26 disclosing required data comprises measurements, conditions, observations, photos etc.)

 and generating a property report based on the recorded required data. (Stinson paragraphs 21 and 28 where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraphs 48-50 discloses where the appraisal system includes where data is gathered and reviewed in order to generate an appraisal report. Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. The examiner interprets that the photograph data reads on the recorded required data (See Specification paragraph 26 disclosing required data uses the files (e.g., photographs) to determine an appraisal value.)

Stinson does not disclose  establishing audio and visual communication between the mobile device operated by the local user and the computer device operated by the remote user in which the remote user receives a live feed from the first camera and, while viewing the live feed, the remote user instructs the local user how to position the mobile device and 

However Patel, which is directed to analyzing property damage for insurance purposes, teaches,

establishing audio and visual communication between the mobile device operated by the local user and the computer device operated by the remote user in which the remote user receives a live feed from the first camera and, while viewing the live feed, the remote user instructs the local user how to position the mobile device and (Patel column 7 lines 15-23 teaching In addition, as the user is taking video/photos of damage associated with the insured item or property, a claims adjuster associated with server 101 (e.g., an insurance company) may interface with the user in real-time (e.g., via messaging, phone, email, etc.) as the photos are being sent to the adjuster and/or as the video is being streamed to the adjuster and describe to the user the photos/video that still need to be taken and/or where to place a camera as the photos/video are captured.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Stinson and Patel as Patel further develops on the evaluation of a property through the collaboration of a remote and on-site user. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Patel to incorporate establishing audio and visual communication between the mobile device operated by the local user and the computer device operated by the remote user in which the remote user receives a live feed from the first camera and, while viewing the live feed, the remote user instructs the local user how to position the mobile device and with the motivation of enabling a remote user to communicate with an on-site user to facilitate the positioning of a mobile device for capturing needed information. (Patel column 7 lines 15-23) 

Stinson in view of Patel does not explicitly disclose uses the computer device to control functionality of the mobile device to record required data associated with the first real estate property; 2Appl. No. 16/032,460 Response to Office Action of January 6, 2021 

However Kim, which is directed to remote controlling a mobile terminal in relation to a call connection request and a method for remote controlling, teaches:

uses the computer device to control functionality of the mobile device to record required data associated with the first real estate property; 2Appl. No. 16/032,460 ; 2Appl. No. 16/032,460 Response to Office Action of January 6, 2021  (Kim Figure 21 illustrating a flow chart . Kim Figure 27 illustrating a flow chart for remote-controlling a mobile terminal. Kim Figure 28 D illustrating a control menu on a display which includes an option for ‘Photo’. Kim Figure 30 C illustrating control functions corresponding to selected control menus. Kim paragraphs 210 and 237 teaching that the display may display the control menus in the form of a GUI.  Kim paragraph 121 teaching the informing module of the controller may inform through voice, messages, etc another person having another terminal connected to the mobile terminal (hereinafter accessor) of entering the remote-control mode. Kim paragraph 163 teaching FIG. 13 is a view of a mobile terminal having another data management function. Data stored in the memory 160 of the mobile terminal 100 or being currently received may be sent to the accessor's mobile terminal 100′. This may allow the accessor to use the information stored in the mobile terminal 100 through the mobile terminal 100′ even at a remote distance. Kim paragraph 165 teaching broadcasting information sent to the mobile terminal 100 from the broadcasting transmitter 295 may be sent to the accessor's mobile terminal 100′ through the data management function. The broadcasting information may be sent in real time to the mobile terminal 100′ while being received by the mobile terminal 100. Accordingly, even if the mobile terminal 100′ is not provided with a broadcasting receiving module, the accessor may watch broadcasting programs through the mobile terminal 100 having the broadcasting receiving module 111. Kim paragraph 166 teaching the mobile terminal 100 may not only send data to the mobile terminal 100′, but may also store data having changed as the accessor controls the mobile terminal 100′.  Kim paragraph 241 teaching Figures 30 A-D show control functions corresponding to selected control menus (and the function control signal). The function control signal may be associated with a control function for the mobile terminal P. Kim paragraph 247 teaching Figure 30 C illustrates, the remote-control function may be a camera activation/deactivation function, and a camera control function. Once a photograph starting menu is touched from among the control menus shown in Figure 30C, a camera of the mobile terminal P may be operated. Then, a photographing direction, a flash level, etc. may be controlled. Kim paragraph 251 teaching as shown in Figure. 27, when the mobile terminal P sends information relating to the generated control signal, the mobile terminal may receive the information through the wireless communication unit in operation. The information relating to the control signal may include an acknowledgement signal indicating that the mobile terminal P has received a control signal from the mobile terminal, an acknowledgement signal indicating that the mobile terminal P has performed a control function corresponding to the control signal received from the mobile terminal, a signal including information sent to the mobile terminal from the mobile terminal P in correspondence with the control signal received from the mobile terminal, etc.. Information that may be sent to the mobile terminal can include photo data.  The examiner is interpreting that the feed in real-time of the pending photograph/video reads on photographic and/or video data and that when a remote user captures the photo that this captured photo corresponds to the recorded required data associated with the property.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine, Stinson which details quality control personnel associated with the system review information received to remove personal identifiers, or other undesirable information and informs the user of the error or failure (Stinson paragraph 50) where the appraiser may edit the property data, such as photographs, at any time such as while at the 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Stinson in view of Patel and Kim to incorporate and contemporaneous to receiving the photographic and/or video data from the remote mobile device, control, via the controller, functionality of the remote mobile device to record required data associated with the property via the remote mobile device; 2Appl. No. 16/032,460 Response to Office Action of January 6, 2021with the motivation of enabling users to provide a mobile terminal that enables users  to access and access to use information stored in the mobile terminal from another mobile terminal at a remote distance (Kim paragraph 163), that is capable of being remote controlled by its owner or another allowable party when the mobile terminal is not possessed by the owner (Kim paragraph 270), such as to control the camera of the mobile terminal. (Kim paragraphs 246-247)

Referring to claim 24,

Stinson further discloses, wherein the recorded required data includes at least one of a time stamp, and a geotag via a global positioning system (GPS) system within the mobile device.  (Stinson paragraph 20 disclosing collecting latitude and longitude of the property via Global Positioning System. Stinson paragraph 43 and Figure 15 disclosing a satellite map. Stinson paragraph 48 disclosing By using digital photography and state-of-the-art technology, collector software within collector system 101 imports and organizes the photographs and audio clips generated by a photographer in the geographic area. These files can include satellite photos and one or more maps, which permits accurate recording of GPS (Global Positioning System) coordinates (e.g., by clicking on a roof-top within the satellite photo). Digital photograph and sound files (to record the address) of each property are compiled into, the collector system 101. Stinson paragraph 49 GPS navigation systems. Stinson paragraph 72 markers on maps (geotags). Included are latitude, longitude, and altitude (e.g., GeoCode TM coordinates) and GPS marker.)

Referring to claim 25,

Kim further teaches, wherein the functionality of the mobile device controlled by the computer device is a camera application operating on the mobile device, 310997780.22Appl. No. 16/032,460 Response to Office Action of July 12, 2021 wherein the computer device selects a photo mode, a video mode, or combinations thereof on the camera application.  (Kim paragraph 55 teaching that the microphone may receive an audio signal when the portable device is in a particular mode such as a recording mode. Kim paragraph 59 teaching the mobile terminal can be in a video call mode or a photographic mode, and the display may additionally or alternatively display images that are associated with these modes. Kim paragraph 243-244 teaching that data stored in memory of the mobile terminal may include multimedia data such as photo data and moving image data (interpreted as video data) Kim paragraph 247 teaching that user may select a photograph starting menu so to operate the camera of the mobile terminal. Kim paragraph 251 teaching as shown in Figure. 27, when the mobile terminal P sends information relating to the generated control signal, the mobile terminal may receive the information through the wireless communication unit in operation. The information relating to the control signal may include an acknowledgement signal indicating that the mobile terminal P has received a control signal from the mobile terminal, an acknowledgement signal indicating that the mobile terminal P has performed a control function corresponding to the control signal received from the mobile terminal, a signal including information sent to the mobile terminal from the mobile terminal P in correspondence with the control signal received from the mobile terminal, etc.. Information that may be sent to the mobile terminal can include photo data.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Patel and Kim to incorporate wherein the functionality of the mobile device controlled by the controller is functionality of a camera application within the mobile device, wherein the controlling of the camera application within the mobile device includes selecting a photo mode, a video mode, or combinations thereof with displaying the mode the mobile terminal is in (Kim paragraph 59) and to incorporate menus comprising functions from which the user may select to perform a particular function. (Kim paragraphs 232 and 247)

Referring to claim 26,

Kim further teaches, wherein the functionality of the mobile device controlled by the computer device is a camera application operating on the mobile device, wherein the computer device captures an image using the first camera of the mobile device.  (Kim paragraph 242 teaching functions include a function to activate a and deactivate a camera mounted to the mobile terminal P, a function to change a capturing direction of the camera of the mobile terminal P, a function to activate and deactivate a microphone mounted to the mobile terminal. Kim paragraph 247 teaching that functions include a camera activation, deactivation function, and once a photograph starting menu is selected from among the control menu shown in Figure 30 C the camera of the mobile terminal may be operated and a photographing direction, flash level, etc. maybe controlled. Kim paragraph 251 teaching as shown in Figure. 27, when the mobile terminal P sends information relating to the generated control signal, the mobile terminal may receive the information through the wireless communication unit in operation. The information relating to the control signal may include an acknowledgement signal indicating that the mobile terminal P has received a control signal from the mobile terminal, an acknowledgement signal indicating that the mobile terminal P has performed a control function corresponding to the control signal received from the mobile terminal, a signal including information sent to the mobile terminal from the mobile terminal P in correspondence with the control signal received from the mobile terminal, etc.. Information that may be sent to the mobile terminal can include photo data.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Patel and Kim to incorporate wherein the functionality of the mobile device controlled by the controller is functionality of a camera application within the mobile device, wherein the controlling of the camera application within the mobile device includes controlling the camera operations from the computer device with the motivation of enabling remote users to capture content using the local device. (Kim paragraphs 247-248)

Referring to claim 27,

Kim further teaches, wherein the functionality of the mobile device controlled by the computer device is a camera application operating on the mobile device, wherein the computer device edits data collected via the camera application of the mobile device. (Kim paragraphs 164-165 disclosing that the information stored in the mobile terminal includes content files, such as photo, image files, moving image files, MP3 files etc. The mobile terminal may not only send data to the accessor’s mobile terminal but may also store data having changed as the accessor controls their mobile terminal. Kim paragraph 241 disclosing the control function may include a function to edit/delete or send data stored in a memory of the mobile terminal. Kim paragraph 247 teaching that user may select a photograph starting menu so to operate the camera of the mobile terminal Kim paragraph 251 teaching as shown in Figure. 27, when the mobile terminal P sends information relating to the generated control signal, the mobile terminal may receive the information through the wireless communication unit in operation. The information relating to the control signal may include an acknowledgement signal indicating that the mobile terminal P has received a control signal from the mobile terminal, an acknowledgement signal indicating that the mobile terminal P has performed a control function corresponding to the control signal received from the mobile terminal, a signal including information sent to the mobile terminal from the mobile terminal P in correspondence with the control signal received from the mobile terminal, etc. Information that may be sent to the mobile terminal can include photo data.))

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Patel and Kim to incorporate wherein the controlling of the camera application within the mobile device includes editing the photographical data with the motivation of enabling users to modify the data of stored information (such as photographs) of a remote mobile terminal. (Kim paragraphs 247-248)

Referring to claim 28,

Stinson further discloses wherein the data collected via the camera application of the mobile device comprises at least one of photographic, video, or measurement data. (Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. The examiner interprets that the photograph data reads on the recorded required data (See Specification paragraph 26 disclosing required data comprises measurements, conditions, observations, photos etc.))

Referring to claim 29,

Stinson further discloses, wherein the remote user is a real estate inspector and the property report is an inspection report including the recorded required data.  (Stinson paragraph 20-21 and 23 discloses where the appraisal system is gathered, reviewed, validated, edited, corrected and formatted in order to generate an appraisal report associated with the property. A hotloading cycle can include a request for interior inspection of a property (e.g., customer 107 sends a request to appraisal system 100 for the inspection), appraisal system 100 receives the request and sends a hotload report to an appraiser (e.g., after step 120), the appraiser does a physical inspection of the property, and the appraiser sends the inspection report to appraisal system 100 directly to customer 107. Appraisal system 100 can receive the request and send a hotload report to an appraiser. Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. The examiner interprets that the photograph data reads on the recorded required data (See Specification paragraph 26 disclosing required data comprises measurements, conditions, observations, photos etc.)) 

Referring to claim 30,

Stinson further discloses, wherein the remote user is a real estate appraiser and the property report includes an estimated property value based, at least in part, on the recorded required data. (Stinson paragraph 24 discloses an appraisal value of the first property Stinson paragraphs 29-30 mapping the score of a cash value of the one or more other properties based on at the one of the score, the zone and the market group. Stinson paragraphs 48-50 discloses where the appraisal system includes where data is gathered and reviewed in order to generate an appraisal report. The portable communication device is in communication with the collector system and the scoring system. The Examiner asserts the portable communication device of Stinson is used to collect data such as image and video data of the properties. The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold.  Stinson paragraph 53 disclosing in these instances, appraisal system 100 can deliver a USPAP complaint appraisal report 206 instantly by automatically transferring the appraiser's research into the appropriate form at the moment of order. This research (e.g., data) could include property attributes and photographs of the subject property and all comparable sales along with the appraiser's research, comments, adjustments, final value estimate, and signature for the subject property. Stinson paragraph 73 disclosing scoring system 201 uses the photograph and parcel data in collector database 121 along with one or more characteristics to calculate a score for each property (e.g., compares each property with all competing homes that have recently sold and establishes a current value estimate for each home)).

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson et al. (US 20090006185) in view of Patel et al. (US Patent No. 9,824,397), Kim et al. (US 20090298469), and Gross (US 20160048934).

Referring to claim 31,

Stinson further discloses,

wherein the estimated property value is determined by: assigning a condition quantitative score representing an assessed condition of the first real estate property based, at least in part, on the recorded required data; (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. The examiner interprets that the photograph data reads on the recorded required data (See Specification paragraph 26 disclosing required data comprises measurements, conditions, observations, photos etc.))

 assigning a desirability quantitative score representing an assessed desirability of a location of the first real estate property;  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.)

assigning a comparative condition quantitative score representing an assessed condition of each of a plurality of other real estate properties; (Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56 disclosing, the appraisal system uses the files (e.g., photographs) to determine an appraisal value.)

assigning a comparative desirability quantitative score representing an assessed desirability of a location of each of the plurality of other real estate properties; (Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56 disclosing the appraisal system uses the files (e.g., photographs) to determine an appraisal value.)

comparing the condition quantitative score of the first real estate property with the comparative condition quantitative scores of the plurality of other real estate properties; (Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56, the appraisal system uses the files (e.g., photographs) to determine an appraisal value.)

comparing the desirability quantitative score of the first real estate property with the comparative desirability quantitative scores of the plurality of other properties; (Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56 discloses the appraisal system uses the files (e.g., photographs) to determine an appraisal value.)

 310997780.23Appl. No. 16/032,460Response to Office Action of July 12, 2021determining a first subset of the plurality of other real estate properties refined from the plurality of other real estate properties based on the comparison of the condition quantitative score and the comparative condition quantitative scores and the comparison of the desirability quantitative score and the comparative desirability quantitative scores;  ((Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 disclosing where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 61 disclosing where one or more properties are grouped into a market group (e.g., properties are automatically grouped based on similar characteristics and the grouping is called a market group (where properties directly compete)). The examiner is interpreting the properties grouped into a market group is the determination of a first subset.)

and using the second subset of other real estate properties to generate a valuation for the first real estate property. (Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56 discloses the appraisal system uses the files (e.g., photographs) to determine an appraisal value. The system uses the determined score, market group information, and comparable sales for each market group to generate an appraisal report. The examiner interprets that the comparable sales identified from the market groups is the second subset.)

Stinson in view of Patel and Kim does not explicitly disclose310997780.23Appl. No. 16/032,460 Response to Office Action of July 12, 2021comparing visual characteristics of one or more images of the first real estate property with visual characteristics of one or more images of each other real estate property in the first subset using an image recognition algorithm; determining a second subset of the plurality of other real estate properties refined from the first subset of other real estate properties based on the comparison performed by the image recognition algorithm

However Gross, which is directed to a home rating and assessment system that includes logic configured to identify, analyze, and rate features of properties in accordance with customizable features teaches,

comparing visual characteristics of one or more images of the first real estate property with visual characteristics of one or more images of each other real estate property in the first subset using an image recognition algorithm; (Gross paragraph 117 teaching the state of image recognition software at this point is such that identifying vehicle makes, models from photographs is a relatively straightforward task. Other items or objects such as living organisms (persons, animals (pets)) personal property items (bicycles, strollers, carriages, lawn mowers, children's toys, tools, decorations, signs) etc., may be identified in images as well, and can is be positively associated and predictive of whether a structure is inhabited. Negatively correlated items such as chain link fences, debris, garbage, newspapers, mail, etc., can also be identified and recorded. Again, it is not necessary to identify the identity of persons, or the object, only a high likelihood of the presence of such item or object. As will be apparent some items/objects may be simply identified as being present and not have a corresponding condition that needs to be logged. Finally it may be possible in some instances to automatically identify and classify types of trees, flowers, plants, etc. from image data alone and by comparison to reference images of such foliage. Gross paragraph 138 teaching as seen in FIG. 3A a target location is optionally provided at step 310, such as a City, neighborhood, zip code, street, or any other desired geographical qualifier. Other attributes, characteristics, categories, etc., can be specified at step 315 to the Lead Generator Engine 160 as desired to filter appropriate results. The examiner is interpreting that this filtering based on the desired characteristics, attributes, etc. is a first subset of properties. Gross paragraph 147 teaching consequently embodiments of the invention include a visual search engine (FIG. 3B) that assists a user in constructing and configuring a virtual target exemplar building in accordance with user criteria. The user can construct a model of a desired house from various building parameters (architectural types, roof types, façade types, etc.) color, condition, etc., and then query against database 142 to find one or more closest matches. Gross paragraph 154 teaching again after confirming the identification of the target property the user can be prompted to see if they want to see more details (box 386) which would permit them to see the kinds of data discussed earlier for FIG. 3B. Alternatively since the property attributes are known from database 142, the user can also query against such records to find other matches (filtered by location, availability, condition as before) that are aesthetically similar to the target property image they have captured. Gross paragraph 155 teaching the query “input” to a property prospect engine therefore can be in the form of a direct visual image provided by the user, so that the process operates to locate other building structures that are most similar to the one identified by the user.)

 determining a second subset of the plurality of other real estate properties refined from the first subset of other real estate properties based on the comparison performed by the image recognition algorithm; (Gross paragraph 117 teaching the  state of image recognition software at this point is such that identifying vehicle makes, models from photographs is a relatively straightforward task. Other items or objects such as living organisms (persons, animals (pets)) personal property items (bicycles, strollers, carriages, lawn mowers, children's toys, tools, decorations, signs) etc., may be identified in images as well, and can is be positively associated and predictive of whether a structure is inhabited. Negatively correlated items such as chain link fences, debris, garbage, newspapers, mail, etc., can also be identified and recorded. Again, it is not necessary to identify the identity of persons, or the object, only a high likelihood of the presence of such item or object. As will be apparent some items/objects may be simply identified as being present and not have a corresponding condition that needs to be logged. Finally it may be possible in some instances to automatically identify and classify types of trees, flowers, plants, etc. from image data alone and by comparison to reference images of such foliage. Gross paragraph 138 teaching as seen in FIG. 3A a target location is optionally provided at step 310, such as a City, neighborhood, zip code, street, or any other desired geographical qualifier. Other attributes, characteristics, categories, etc., can be specified at step 315 to the Lead Generator Engine 160 as desired to filter appropriate results. The examiner is interpreting that this filtering based on the desired characteristics, attributes, etc. is a first subset of properties. Gross paragraph 147 teaching consequently embodiments of the invention include a visual search engine (FIG. 3B) that assists a user in constructing and configuring a virtual target exemplar building in accordance with user criteria. The user can construct a model of a desired house from various building parameters (architectural types, roof types, façade types, etc.) color, condition, etc., and then query against database 142 to find one or more closest matches. Gross paragraph 154 teaching again after confirming the identification of the target property the user can be prompted to see if they want to see more details (box 386) which would permit them to see the kinds of data discussed earlier for FIG. 3B. Alternatively since the property attributes are known from database 142, the user can also query against such records to find other matches (filtered by location, availability, condition as before) that are aesthetically similar to the target property image they have captured. Gross paragraph 155 teaching the query “input” to a property prospect engine therefore can be in the form of a direct visual image provided by the user, so that the process operates to locate other building structures that are most similar to the one identified by the user. This is useful because in many instances users/purchasers frequently is desire a particular visual look in a house, and the invention can help them find other stock that matches their target appearance, and which may be available (or more likely to be available) for purchase. The examiner is interpreting that the user may identify a first set of comps based on a filter such as location and that this first set of comps may be further refined based on the use of image recognition to identify visually similar properties form a second set of comps.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Stinson and Gross as Gross further develops on the manner that a property may be assessed. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Patel, Kim and of Gross to incorporate comparing visual characteristics of one or more images of the first real estate property with visual characteristics of one or more images of each other real estate property in the first subset using an image recognition algorithm; determining a second subset of the plurality of other real estate properties refined from the first subset of other real estate properties based on the comparison performed by the image recognition algorithm with the motivation of identifying comparable properties comprising attributes of a target property and refining this set of comparable properties that are additionally aesthetically similar based on the analysis of an image of a target property. (Gross paragraphs 138 and 154-155)

Response to Arguments

Applicant’s arguments filed October 12, 2021 have been fully considered.

The examiner finds Applicant’s amendments and arguments, on pages 5-7 of the Remarks dated October 12, 2021, directed to the art rejections unpersuasive. 

Applicants’ arguments are that the cited art of record fails to provide for the amended subject matter in particular establishing audio and visual communication between the mobile device operated by the local user and the computer device operated by the remote user in which the remote user receives a live feed from the first camera and, while viewing the live feed, the remote user instructs the local user how to position the mobile device and,  receiving the recorded required data from the mobile device: and generating a property report based on the recorded required data. The examiner respectfully disagrees in view of the newly cited art of record of Patel to teach the newly added limitation of “establishing audio and visual… how to position the mobile device” and therefore Applicant’s arguments are rendered moot in view of Patel. 

With regards to “receiving the recorded required data from the mobile device” and “generating a property report based on the recorded required data”, the examiner respectfully disagrees in view of the cited portions of Stinson. Stinson discloses the acquisition of photographs of a property that are subsequently incorporated in the generation of an appraisal report as discussed in the art rejection. Therefore for the foregoing reasons the examiner has maintained the art rejections. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Farnsworth et al. (US Patent No. 9,852,487) – directed to interactive remote inspection services.

Fontana et al. (US Patent No. 11,023,984) – directed to virtual property appraisals and/or inspections.

Carter (US 20090284578) – directed to providing two-way audio-video communications  between a prospect located in a room and a remotely located real estate agent using a wireless handheld device, whereby the remotely located agent may present a space to, and answer questions by, prospects.

Pratt (US 20060020522) – directed to a method for showing real property for sale to a prospective buyer uses a camera to provide a real-time continuous visual feed sent to a prospective buyer and an audio feed between a real estate agent and prospective buyer. 

Brandmaier et al. (US Patent No. 10,685,400) – directed to providing an automated system for analyzing damage and processing claims incorporating a feedback loop.

Lauentino et al. (US 20160328801) – directed to establishing a video conferencing session with a mobile device associated with an insurance product and providing a user interface configured to provide a claims adjuster with remote control of a set of functions on the mobile device associated with the insurance product during the video conferencing session.

Beavers et al. (US 20180108091) - directed to communications systems for appraisal of property by a remote viewer. More specifically, it relates to methods, software, and apparatuses for connecting a user with damaged property in need of appraisal to an available adjuster in a remote location via an audiovisual teleconference.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689